Citation Nr: 9932026	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for service-
connected anxiety disorder, currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
headaches, residual of brain trauma, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  

In September 1993, the RO assigned a 30 percent rating for 
the veteran's service-connected anxiety disorder, continued a 
10 percent rating for a forehead scar, and continued the 
rating of 10 percent for service-connected headaches.  A 
notice of disagreement with the decision was submitted in 
March 1994.  In August 1996, the RO proposed to reduce the 
veteran's ratings, and made the following determinations: 
continued the 30 percent evaluation of the rating for his 
nervous condition; denied service connection for 
hypertension; assigned an increased rating of 10 percent for 
service-connected deviated nasal septum; and reduced the 
rating for a scar on the frontal temporal region to 
noncompensable.  In December 1996, VA received the veteran's 
statement expressing his disagreement with the August 1996 
decision.  A statement of the case was issued in May 1997 
which addressed the issues of service connection for 
hypertension and the ratings for the deviated septum, 
headaches, and anxiety reaction.  The rating of the scar was 
not mentioned.  The veteran filed his substantive appeal in 
June 1997.  

In August 1997, the veteran appeared and testified before a 
hearing officer at the RO.  At that time, the veteran 
withdrew the claims for increased ratings for deviated septum 
and scar.  See August 1997 personal hearing transcript at 
page 23.  The Board notes that 38 C.F.R. § 20.204(b) requires 
substantive appeals to be withdrawn in writing at any time 
before the Board promulgates a decision.  The Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) has held that the transcript of testimony 
offered at a hearing did meet the requirement of being "in 
writing." Tomlin v. Brown, 5 Vet. App. 355 (1993).  While the 
Court in that case was faced with the question of whether or 
not there was a valid notice of disagreement, the Court's 
reasoning applies to the present case as well.  In view of 
the holding in Tomlin, the Board finds that the veteran's 
August 1997 personal hearing testimony regarding the 
withdrawal of the issues of the deviated septum and a scar 
was reduced to writing, therefore the requirements of 
38 C.F.R. § 20.204(b) have been fulfilled.  Thus, those 
issues are not before the Board for appellate review.  

The Hearing Officer determined that a 50 percent evaluation 
was warranted for the veteran's anxiety reaction, and the 
grant is reflected in that hearing officer's February 1998 
decision.  As the increased ratings assigned since the 
veteran initiated the appeal are not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In his June 1999 Informal Hearing Presentation the veteran's 
representative raised the issue of a total rating based on 
individual unemployability.  This issue has not been 
developed for appellate review and is referred to the RO for 
action deemed appropriate. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The evidence of record demonstrates that the veteran's 
hypertension is aggravated by his service-connected anxiety 
disorder. 

3.  The veteran's service-connected anxiety reaction is 
productive of no more than severe economic social and 
industrial impairment.  

4.  The veteran's service-connected headaches due to brain 
trauma is manifested by several types of headache pain that 
occurs on a daily basis, and are comparable to migraines 
manifested by characteristic prostrating attacks occurring on 
an average once a month over last several months.
CONCLUSIONS OF LAW

1.  Hypertension is aggravated by the veteran's service-
connected anxiety disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.303, 3.304, 3.310 
(1999).

2.  The criteria for an evaluation of 70 percent for anxiety 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (effective as of 
November 7, 1996).

3.  The criteria for an evaluation of 30 percent for 
headaches as a residual of brain trauma have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, Diagnostic Codes 8045, 8100 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9304 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9304 (effective as of 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 
3.103(a) (1998). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

Certain chronic diseases, including hypertension, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (1998).

The evidence is negative for findings or a diagnosis of 
hypertension during the veteran's active period of service.  
At the time of the veteran's entrance examination in May 
1954, his sitting blood pressure reading was 114/72, and 
pulse 76 when sitting.  At the time of his separation 
examination in May 1957, his sitting blood pressure reading 
was 110/72, and his sitting pulse was 72.  References to 
hypertension appear in VA treatment records dated in the 
1990s, many years after the veteran's service.  Also, on VA 
examination of July 1996, the physician who conducted the 
general medical examination diagnosed mild labile 
hypertension controlled with medication without any evidence 
of cardiomegaly on the last chest x-ray in March 1996.  
Therefore, given the chronological view of the record, the 
evidence does not favor the claim with regard to service 
connection on a direct basis.  Although service connection 
would not be warranted on a direct basis, the evidence does 
support the veteran's contentions presented in his written 
statements and testimony regarding service connection for 
hypertension on a secondary basis. 

Disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (1998).  Judicial interpretation of the matter of 
secondary service connection, embodied in 38 C.F.R. § 3.310 
(1998), requires consideration of whether or not a service-
connected disability either causes or aggravates another 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Questions involving the presence of disease involve 
diagnostic skills and are within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, when the veteran underwent his compensation and 
pension examination for his psychiatric disorder in June 
1996, the examiner was of the opinion that the veteran's 
psychiatric status would adversely affect his blood pressure.  
The same examiner continued to express that opinion in a 
September 1997 VA examination report.  In view of the 
foregoing the Board finds that the evidence supports a grant 
of service connection for hypertension on a secondary basis 
under 38 C.F.R. § 3.310 and Allen, supra.  The opinion of the 
VA examiner links the veteran's hypertension to the veteran's 
service-connected anxiety disorder under a theory that it is 
aggravated by the veteran's anxiety disorder. Therefore, 
service connection for hypertension on a secondary basis has 
been established, and to this extent, the appeal is granted.  

Increased Evaluation Claims

Factual Background

The service medical records document the incurrence of 
several head injuries, one in 1955 and another in 1957 from 
an automobile accident.  In 1955, it was noted that the 
veteran had suffered an epileptic fit secondary to the 
trauma.  On VA examination of July 1960, the veteran 
complained of headaches.  At that time, the examiner 
determined that there was no organic evidence of a 
neurological disorder.  

On VA examination of July 1960, the examiner diagnosed 
moderate anxiety reaction.  By rating action of August 1960, 
service connection was established for anxiety reaction, 
effective from April 25, 1960.  The condition was rated as 10 
percent disabling.  

On VA examination of July 1965, the examiner diagnosed 
anxiety reaction.  Based on the reported findings made on 
this examination, in August 1965 the RO reduced the rating to 
noncompensable, effective November 1, 1965.

VA Mental Health Clinic records dated in the 1990s reflects 
ongoing treatment of the veteran's anxiety reaction, reported 
violent outbursts, and marital discord.  The VA outpatient 
treatment records dated in the 1990s reflect ongoing 
complaints of headache pain. In September 1991, the veteran 
was seen for complaints of headaches.  The examiner reported 
an impression of mood headache syndrome.  

By rating action of November 1991, the RO assigned a 
compensable rating of 10 percent for the veteran's anxiety 
reaction, effective July 22, 1991.  

In May 1992, the veteran was afforded a VA examination.  
Regarding the veteran's psychiatric condition, the examiner 
diagnosed anxiety disorder with some somatic symptoms.  He 
was found him competent to manage his own affairs.  

Regarding the veteran's headaches, the examiner diagnosed 
recurrent brief head pains, frontal and temporal dating back 
to the late 1950s.  The examiner was not certain of the cause 
and noted that there was no associated neurological symptoms 
or findings.  The neurological examination was normal, except 
for a reported hearing deficit, with a hearing aid in the 
right ear.  The onset of head pains appeared to date to the 
time of the head trauma.  There is also tension/muscle 
contraction headache.  

By rating action of October 1992, service connection for 
headaches as residuals of brain trauma was established.  The 
disability was rated as 10 percent disabling, effective July 
22, 1991.  

On VA examination of August 1993, the examiner diagnosed 
generalized anxiety disorder and noted that a depressive mood 
and general emotional lability now accompanied it.  He was 
considered competent to manage his own affairs.  

On VA examination of August 1993, the examiner diagnosed 
posttraumatic headaches with recurrent brief severe head 
pains in the frontal and temporal areas dating to the late 
1950s.  The neurologic examination was normal except for a 
reported hearing deficit in the right ear.  The veteran also 
had some tension-muscle contraction headache. 

By rating action of September 1993, an increased evaluation 
of 30 percent was assigned for the anxiety disorder, 
effective October 6, 1992.  

The veteran was afforded a VA examination in June 1996.  The 
examiner observed that the veteran was neatly dressed and 
groomed in casual attire, and was entirely cooperative with 
the interview.  He answered questions with coherent and 
relevant information and offered spontaneous information as 
well.  There was no evidence of formal disorder of thought, 
hallucinations, or delusions.  His mood was mild to 
moderately depressed.  He appeared apprehensive throughout 
the interview.  There was no major difficulty in memory and 
he was oriented as to all three spheres.  He was hard of 
hearing.  The examiner found that his intelligence was at 
least in the average range, and that his judgment is 
adequate.  The examiner diagnosed anxiety disorder, and 
determined that he is competent to handle his own funds.  

On VA examination of July 1996, the examiner diagnosed 
posttraumatic headache with mixed headache disorder with no 
associated neurologic symptoms or neurologic deficit.  The 
cranial nerves were intact. 

In a May 1997 memorandum, a VA vocational rehabilitation 
counselor reported that the veteran has a serious employment 
handicap because his service-connected disabilities presented 
significant impairments to his ability to prepare for, 
obtain, and sustain employment consistent with his abilities, 
aptitudes and interests.  The counselor determined that the 
veteran was medically infeasible for any type of training due 
to his service-connected disabilities.  The counselor noted 
that the treating physician and social worker did not feel 
that the veteran was capable of participating in vocational 
rehabilitation services due to his service-connected anxiety 
disorder.  The counselor added that the veteran was capable 
of functioning within the community.  

In August 1997, the veteran testified that he has daily 
episodes with regard to his nervous condition.  At times, 
there are episodes of instantaneous violent outbursts, which 
result in his hitting objects and his wife.  Afterwards, he 
realizes the impact of his outburst.  He had similar 
outbursts when he was employed.  The veteran's wife testified 
that she lives in fear because of these episodes, and there 
are no particular events that trigger the outbursts.  She 
noted that the outbursts occur more frequently than the 
veteran had stated.  The veteran has been undergoing 
treatment on a regular basis at a VA facility, and sees a 
social worker.  His treatment includes the use of medication.  
He isolates himself from others on a regular basis, and 
visits relatives once in awhile.  He and his wife isolated 
themselves from friends because of the veteran's behavior.  
He has difficulties with concentration.  He does work around 
the house, but not work that involves heavy physical labor.  

Regarding the headaches, he testified that he has headaches 
three or four times a week, and that he has two different 
types of headaches.  He has pain in his head on a daily 
basis.  One is a sharp violent sensation, and the other is a 
constant headache.  He takes Tylenol with codeine, but tries 
not to take it to avoid becoming addicted.  

On VA examination of August 1997, the examiner noted that the 
veteran had a history of head injury in service, and that he 
had been working since service.  The examiner also pointed 
out the history of coronary bypass surgery and diabetes 
mellitus.  At that time, the veteran complained of off and on 
headaches, more on the right side of the head.  Otherwise, 
there was no clear evidence of a neurological deficit.  A CT 
scan of the brain was normal.  

On VA examination of September 1997, the examiner described 
the veteran as neatly dressed and groomed in casual attire.  
He was entirely cooperative with the interview.  He answered 
questions with coherent and relevant information and offered 
spontaneous information as well.  There was no evidence of a 
formal disorder of thought, hallucinations, or delusions.  He 
was oriented to all three spheres and showed no gross defect 
of memory.  His mood was mildly depressed and he was mildly 
to moderately apprehensive throughout the course of the 
interview.  His intelligence is judged in the average range 
and his judgment is adequate.  The examiner diagnosed 
generalized anxiety disorder.  The examiner commented that 
the veteran's condition appeared to be mildly deteriorated 
since the last evaluation, and continued to feel that his 
emotional status adversely effects his cardiovascular 
condition which requires ongoing treatment.  He was 
considered to be competent to handle his own financial 
affairs.  

A February 1998 hearing officer's decision reflects the 
assignment of an increased rating of 50 percent for service-
connected anxiety disorder.  An effective date of March 18, 
1996 was assigned.  

On VA examination of July 1998, the examiner observed that 
the veteran looked his age and was markedly tense and 
overweight.  He gave relevant answers and was coherent.  He 
felt that people, at times, talk about him, but frank 
persecutions were not elicited.  He denied hallucinations.  
He was tense and affect was depressed.  He was oriented, but 
absentminded and forgetful.  Insight and judgment were fair.  
The veteran was considered competent for VA purposes.  The 
examiner diagnosed generalized anxiety disorder with 
depression.  The examiner assigned a Global Assessment 
Function score of 50.  

On VA examination of August 1998, it was noted that the 
veteran suffers from two different types of headaches.  One 
occurs approximately three to four times per week, and is 
rated as a 4 or 5 on a scale of 1 to 10.  They last 
approximately three hours.  The second type involves 
excruciating, lancinating, acute pain on the right temple 
region lasting a few seconds, but comes in a series of 
repetitive occurrences.  He has approximately 5 to 6 
occurrences at a spell of these.  They are rated 10.  They 
can last about 1 to 1-1/2 hours, and they occur on a daily 
basis.  On examination, the veteran was alert, oriented and 
fluent.  Intraocular muscles were intact and disk margins 
were sharp.  Motor testing demonstrated 5/5 power, and deep 
tendon reflexes were symmetrical.  The examiner diagnosed two 
varieties of headaches as described, secondary to head 
injury, and of the frequency and intensity described.  

B.  Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for anxiety 
reaction (Diagnostic Code 9400) and headaches as a residual 
of brain trauma (Diagnostic Code 9304), and are rated as 
psychiatric disabilities.  Since the veteran initiated the 
appeal of the ratings assigned for these disabilities, the 
regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  The Court has stated that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  Rhodan v. West, 12 Vet. 
App. 55 (1998); Haywood v. West, 12 Vet. App. 55 (1998).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, a discussion of the old and new 
rating criteria used to evaluate the disabilities at issue 
have been addressed in the May 1997 statement of the case, 
the February 1998 hearing officer's decision, and the 
December 1998 supplemental statement of the case.  Therefore, 
the veteran has been informed of both sets of criteria and 
their application to his claims. 

Anxiety Reaction

Prior to November 7, 1996, generalized anxiety disorder was 
rated under 38 C.F.R. § 4.132, Diagnostic Code 9400.  Under 
this version, a 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when there is the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

Currently, generalized anxiety disorder is rated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400.  A 50 
percent evaluation is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In this case, the evidence clearly indicates that there is a 
greater degree of social and industrial impairment than the 
rating currently assigned.  Here, the old rating criteria 
adequately represents the greater degree of disability 
demonstrated by the evidence of record.  Here, the findings 
recorded since the amendments to the rating criteria do not 
show that there is occupational and social impairment due to 
the specific symptoms considered when assigning a 70 percent 
rating.  However, the degree of social and industrial 
impairment demonstrated by all of the evidence of record is 
severe, as required for a 70 percent rating under the old 
criteria.  On the most recent examination the veteran's GAF 
score was 50.  The comments offered in the May 1997 letter 
from the VA vocational rehabilitation counselor clearly 
indicates that the degree of industrial impairment is severe.  
Therefore, there is a question as to which rating should 
apply, and a 70 percent rating is warranted.  38 C.F.R. § 4.7 
(1998).  

Although the Board finds that a 70 percent rating is 
warranted for the veteran's anxiety reaction, the degree of 
disability does not meet the criteria for a 100 percent 
rating under the old or new criteria.  Although the evidence 
demonstrates that the veteran and his wife have isolated 
themselves from others and that he has problems with violent 
outbursts, it has not been shown that the impairment is 
totally and completely due to the anxiety reaction.  
Therefore, the disability picture does not approximate the 
criteria for a 100 percent rating under the old or new 
criteria, and severe economic and social impairment 
adequately represents the degree of disability shown.  
38 C.F.R. § 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9400, do not provide a basis to assign an evaluation greater 
than the 70 percent assigned by this decision.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 70 percent rating is warranted for 
anxiety reaction.  Therefore, the application of the benefit 
of the doubt doctrine contemplated by 38 U.S.C.A. § 5107 
(West 1991) is inappropriate in this case.

Headaches as Residuals of Trauma

Prior to November 7, 1996, dementia due to brain trauma was 
rated under 38 C.F.R. § 4.132, Diagnostic Code 9304.  A 10 
percent rating is assigned for symptom combinations 
productive of mild impairment of social and industrial 
adaptability. 

In this case, the veteran's headaches are rated as dementia 
due to brain trauma under Diagnostic Code 9304.  However, the 
evidence is lacking with regard to demonstrating the presence 
of dementia or any other psychiatric component of the 
headaches.  Therefore, Diagnostic Code 9304 may not 
adequately represent the nature and degree of disability 
demonstrated by the evidence of record.  

Diagnostic Code 8045 contemplates brain disease due to 
trauma.  Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1998). 

In this case, the findings of record show that the veteran 
suffers from actual headache pain, and that there are no 
manifestations such as seizures, multi-infarct dementia or 
severe dementia of the multi-infarct type.  Also, the 
examination reports reflect conclusions that the veteran's 
disability does not have a neurological component.  
Primarily, the veteran's disability consists of pain from 
several types of headaches, recognized as symptomatic of 
brain trauma under Diagnostic Code 8045.  However, if 
applying this diagnostic code, the disability could not be 
rated more than 10 percent disabling under Diagnostic Code 
9304 given the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Therefore, rating the 
disability under the provisions of Diagnostic Code 8045 would 
not be appropriate. 

The Board finds that in this case, Diagnostic Code 8100, 
which contemplates migraines, provides a more accurate 
picture of the disability.  Under this Diagnostic Code, a 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  Migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months are rated as 30 percent disabling.  Migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, are 
rated as 50 percent disabling. 

As noted above, the examination reports reveal that the 
veteran suffers from two different types of headaches.  On 
the most recent VA examination of August 1998, the veteran 
reported that one type occurs approximately three to four 
times per week, and he rated them as 4 or 5 on a scale of 1 
to 10.  He noted that they last for approximately three 
hours.  The second type involves excruciating, lancinating, 
acute pain on the right temple region lasting a few seconds, 
but comes in a series of approximately 5 to 6 repeat 
occurrences on a daily basis.  He rated the pain as a 10, and 
noted that they last about 1 to 1-1/2 hours.  

Although the findings and descriptions of the headaches do 
not specifically indicate that they are prostrating, the 
combination of the two types of headaches and the pain 
associated with each type, appear to be equal to migraines 
that produce the type of prostrating attacks required for a 
30 percent rating under Diagnostic Code 8100.  It is noted 
that the headaches occur on a daily basis, which would 
indicate that the criteria for a 50 percent rating would be 
met.  However, the headaches by themselves do not produce 
severe economic disability, even though they are severe and 
frequent.  As noted above, the evidence demonstrates that a 
large part of his economic impairment is due to his anxiety 
disorder.  Therefore, there is not a question as to which 
evaluation should apply since the disability picture is 
adequately represented by a 30 percent rating under 
Diagnostic Code 8100.  38 C.F.R. § 4.7 (1998). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
8100, do not provide a basis to assign an evaluation higher 
than the 30 percent assigned by this decision.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 30 percent rating is warranted for 
headaches as a residual of trauma.  Therefore the application 
of the benefit of the doubt doctrine contemplated by 38 
U.S.C.A. § 5107 (West 1991) is inappropriate in this case.


ORDER

Entitlement to service connection for aggravation of 
hypertension due to service-connected anxiety reaction is 
granted.

Entitlement to an increased rating of 70 percent for service-
connected anxiety reaction is granted, subject to governing 
criteria pertaining to the payment of monetary awards.

Entitlement to an increased rating of 30 percent for 
headaches as residuals of brain trauma is granted, subject to 
governing criteria pertaining to the payment of monetary 
awards.  




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

